OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21593 Kayne Anderson MLP Investment Company (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 717 Texas Avenue, Suite 3100 Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson MLP Investment Company By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 20, 2012 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record Kayne Anderson MLP Investment Company 7/1/2011 - 6/30/2012 Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt CRUDE CARRIERS CORPORATION CRU Y1820X106 9/20/2011 ADOPT: I YES FOR FOR THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 5, 2011, BY AND AMONG CAPITAL PRODUCT PARTNERS, L.P., CAPITAL GP L.L.C., POSEIDON PROJECT CORP. ("CRUDE"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. APPROVE: I YES FOR FOR ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT AND APPROVE THE PROPOSED MERGER. KNIGHTSBRIDGE TANKERS LTD. VLCCF G5299G106 9/23/2011 ELECT: I YES FOR FOR OLA LORENTZON DOUGLAS C. WOLCOTT DAVID M. WHITE HANS PETER AAS HERMAN BILLUNG RE-APPOINT AND AUTHORIZE: I YES FOR FOR PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT AUDITORS AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THEIR REMUNERATION. APPROVE: I YES FOR FOR THE INCREASE OF THE COMPANY'S AUTHORISED SHARE CAPITAL FROM US$350,000.00 DIVIDED INTO 35,000,$0.01 PAR VALUE EACH (OF WHICH 24,425,) TO US$500,000.00 DIVIDED INTO 50,000,$0.01 PAR VALUE EACH BY THE CREATION OF 15,000,$0.01 PAR VALUE EACH. APPROVE: I YES FOR FOR THE REMUNERATION OF THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$500,000.00 FOR THE YEAR ENDED DECEMBER 31, 2011. CAPITAL PRODUCTS PARTNERS L.P. CPLP Y11082107 11/15/2011 ELECT: I YES FOR FOR CLASS I DIRECTOR TO SERVE UNTIL THE 2: P. DE DEMANDOLX-DEDONS. NAVIOS MARITIME PARTNERS L.P. NMM Y62267102 11/22/2011 ELECT: I YES FOR FOR CLASS III DIRECTOR TO SERVE UNTIL THE 2: SERAFEIM KRIEMPARDIS. RATIFY: I YES FOR FOR THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTS FOR THE FISCAL YEAR. REGENCY ENERGY PARTNERS LP RGP 75885Y107 12/16/2011 APPROVE: I YES FOR FOR THE TERMS OF THE REGENECY ENERGY PARTNERS LP 2011 LONG-TERM INCENTIVE PLAN, WHICH PROVIDES FOR AWARDS OF OPTIONS TO PURCHASE THE PARTNERSHIP'S COMMON UNITS, AWARDS OF THE PARTNERSHIP'S RESTRICTED UNITS, AWARDS OF THE PARTNERSHIP'S PHANTOM UNITS, AWARDS OF THE PARTNERSHIP'S COMMON UNITS, AWARDS OF DISTRIBUTION EQUIVALENT RIGHTS (OR DERS), AWARDS OF COMMON UNIT APPRECIATION RIGHTS, AND OTHER UNIT-BASED AWARDS TO EMPLOYEES AND CONSULTANTS OF THE APRTNERSHIP, REGENCY GP LP, REGENCY GP LLC, A SUBSIDIARY OF THEIR AFFILIATES, AND MEMBERS OF THE BOARD OF DIRECTORS OF REGENCY GP LLC. EL PASO CORPORATION EP 28336L109 3/9/2012 ADOPT: I YES FOR FOR AGREEMENT AND PLAN OF MERGER, BY AND AMONG EL PASO CORPORATION ("EL PASO"), SIRIUS HOLDINGS MERGER CORPORATION, SIRIUS MERGER CORPORATION, KINDER MORGAN, INC., SHERPA MERGER SUB, INC. AND SHERPA ACQUISITION, LLC (MERGER AGREEMENT) AND AGREEMENT & PLAN OF MERGER BY AND AMONG EL PASO, SIRIUS HOLDINGS MERGER CORPORATION & SIRIUS MERGER CORPORATION (FIRST MERGER AGREEMENT). APPROVE: I YES FOR FOR ANY ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT AND THE FIRST MERGER AGREEMENT. APPROVE: I YES FOR FOR ON AN ADVISORY (NON- BINDING) BASIS THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO EL PASO'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE PROPOSED TRANSACTIONS. MAGELLAN MIDSTREAM PARTNERS, L.P. MMP 4/24/2012 ELECT: I YES FOR FOR ROBERT G. CROYLE BARRY R. PEARL VOTE: I YES FOR FOR ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. RATIFY I YES FOR FOR THE APPOINTMENT OF INDEPENDENT AUDITOR. NUSTAR GP HOLDINGS, LLC NSH 67059L102 4/25/2012 ELECT: I YES FOR FOR JAMES F. CLINGMAN, JR. RATIFY: I YES FOR FOR THE APPOINTMENT OF KPMG LLP AS NUSTAR HOLDINGS, LLC'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2012. HOLLY ENERGY PARTNERS, L.P. HEP 4/25/2012 APPROVE: I YES FOR FOR AN AMENDMENT AND RESTATEMENT OF THE HOLLY ENERGY PARTNERS, L.P. LONG-TERM INCENTIVE PLAN (AS IT HAS BEEN AMENDED FROM TIME TO TIME, THE LTIP), WHICH, AMONG OTHER THINGS, PROVIDES FOR AN INCREASE IN THE MAXIMUM NUMBER OF COMMON UNITS RESERVED AND AVAILABLE FOR DELIVERY WITH RESPECT TO AWARDS UNDER THE LTIP TO 1,250,(THE "LTIP PROPOSAL"). APPROVE: I YES FOR FOR THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE LTIP PROPOSAL. KINDER MORGAN, INC. KMI 49456B101 5/9/2012 ELECT: I YES FOR FOR RICHARD D. KINDER C. PARK SHAPER STEVEN J. KEAN HENRY CORNELL DEBORAH A. MACDONALD MICHAEL MILLER MICHAEL C. MORGAN KENNETH A. PONTARELLI FAYEZ SAROFIM JOEL V. STAFF JOHN STOKES R. BARAN TEKKORA GLENN A. YOUNGKIN RATIFY: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. APPROVE: I YES FOR FOR ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. APPROVE: I YES 1 YEAR AGAINST THE FREQUENCY WITH WHICH WE WILL HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. LEGACY RESERVES, L.P. LGCY 5/9/2012 ELECT: I YES FOR FOR CARY D. BROWN KYLE A. MCGRAW DALE A. BROWN G. LARRY LAWRENCE WILLIAM D. SULLIVAN WILLIAM R. GRANBERRY KYLE D. VANN RATIFY: I YES FOR FOR THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. COPANO ENERGY, L.L.C. CPNO 5/17/2012 ELECT: I YES FOR FOR JAMES G. CRUMP ERNIE L. DANNER SCOTT A. GRIFFITHS MICHAEL L. JOHNSON MICHAEL G. MACDOUGALL R. BRUCE NORTHCUTT T. WILLIAM PORTER WILLIAM L. THACKER RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. THE WILLIAMS COMPANIES, INC. WMB 5/17/2012 ELECT: I YES FOR FOR DIRECTOR: ALAN S. ARMSTRONG DIRECTOR: JOSEPH R. CLEVELAND DIRECTOR: IRL F. ENGELHARDT DIRECTOR: JOHN A. HAGG DIRECTOR: JUANITA H. HINSHAW DIRECTOR: FRANK T. MACINNIS DIRECTOR: STEVEN W. NANCE DIRECTOR: MURRAY D. SMITH DIRECTOR: JANICE D. STONEY DIRECTOR: LAURA A. SUGG RATIFY: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS FOR 2012. APPROVE: I YES FOR FOR BY NONBINDING ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. ONEOK, INC. OKE 5/23/2012 ELECT: DIRECTOR: JAMES C. DAY I YES FOR FOR DIRECTOR: JULIE H. EDWARDS I YES FOR FOR DIRECTOR: WILLIAM L. FORD I YES FOR FOR DIRECTOR: JOHN W. GIBSON I YES FOR FOR DIRECTOR: BERT H. MACKIE I YES FOR FOR DIRECTOR: STEVEN J. MALCOLM I YES FOR FOR DIRECTOR: JIM W. MOGG I YES FOR FOR DIRECTOR: PATTYE L. MOORE I YES FOR FOR DIRECTOR: GARY D. PARKER I YES FOR FOR DIRECTOR: EDUARDO A. RODRIGUEZ I YES FOR FOR DIRECTOR: GERALD B. SMITH I YES FOR FOR DIRECTOR: DAVID J. TIPPECONNIC I YES FOR FOR RATIFY: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. FOR THE YEAR ENDING DECEMBER 31, 2012. VOTE: I YES FOR FOR A PROPOSAL TO APPROVE ADDITIONAL SHARES FOR ISSUANCE UNDER THE ONEOK, INC. EMPLOYEE STOCK AWARD PROGRAM. APPROVE: I YES FOR FOR A PROPOSAL TO AMEND AND RESTATE THE ONEOK, INC. EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. APPROVE: I YES FOR FOR A PROPOSAL TO AMEND THE ONEOK, INC. CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. VOTE: I YES FOR FOR ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. TARGA RESOURCES CORP. TRGP 87612G101 5/25/2012 ELECT: I YES FOR FOR IN SEON HWANG JOE BOB PERKINS ERSHEL C. REDD, JR. RATIFY: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. MARKWEST ENERGY PARTNERS, L.P. MWE 6/1/2012 ELECT: I YES FOR FOR FRANK M. SEMPLE DONALD D. WOLF KEITH E. BAILEY MICHAEL L. BEATTY CHARLES K. DEMPSTER DONALD C. HEPPERMANN RANDALL J. LARSON ANNE E. FOX MOUNSEY WILLIAM P. NICOLETTI APPROVE: I YES FOR FOR AN AMENDMENT TO THE PARTNERSHIP'S 2008 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF COMMON UNITS AVAILABLE FOR ISSUANCE UNDER THE PLAN FROM 2.5 MILLION TO 3.7 MILLION. RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. BUCKEYE PARTNERS, L.P. BPL 6/5/2012 ELECT: I YES FOR FOR PIETER BAKKER C. SCOTT HOBBS MARK C. MCKINLEY RATIFY: I YES FOR FOR THE SELECTION OF DELOITTE & TOUCHE LLP AS BUCKEYE PARTNERS, L.P.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 6/6/2012 ELECT: I YES FOR FOR JAMES L. GARDNER THOMAS W. HOFMANN WILLIAM H. SHEA, JR. VOTE: I YES FOR FOR ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. RATIFY: I YES FOR FOR THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 BREITBURN ENERGY PARTNERS L.P. BBEP 6/21/2012 ELECT: I YES FOR FOR JOHN R. BUTLER, JR. GREGORY J. MORONEY RATIFY: I YES FOR FOR THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. GLOBAL PARTNERS LP GLP 37946R109 6/22/2012 APPROVE: I YES FOR FOR AN AMENDMENT AND RESTATEMENT OF THE GLOBAL PARTNERS LP LONG-TERM INCENTIVE PLAN (AS IT HAS BEEN AMENDED FROM TIME TO TIME, THE "LTIP"), WHICH, AMONG OTHER THINGS, PROVIDES FOR AN INCREASE IN THE MAXIMUM NUMBER OF COMMON UNITS RESERVED AND AVAILABLE FOR DELIVERY WITH RESPECT TO AWARDS UNDER THE LTIP TO 4,300,(THE "LTIP PROPOSAL"). APPROVE: I YES FOR FOR THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE LTIP PROPOSAL.
